UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1158


HELEN DALE,

                 Plaintiff - Appellant,

          v.

MARYLAND DEPARTMENT     OF   TRANSPORTATION,   MARYLAND   TRANSIT
ADMINISTRATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-00191-ELH)


Submitted:    November 30, 2016            Decided:   January 11, 2017


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Brian
E. Frosh, Attorney General of Maryland, Jennifer L. Katz, Eric
S. Hartwig, Assistant Attorneys General, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Helen Dale appeals the district court’s order granting the

Maryland     Department     of     Transportation’s                 and      the      Maryland

Transportation     Administration’s              motion    to      dismiss       Dale’s      race

and gender discrimination claims, brought pursuant to Title VII

of   the   Civil   Rights    Act       of    1964,       as       amended,      42    U.S.C.A.

§§ 2000e     to    2000e-17        (West          2008        &     Supp.       2016);       age

discrimination      claims,         brought            pursuant            to        the     Age

Discrimination      in    Employment             Act      of       1967,        as    amended,

29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2016); and unlawful

employment practices claims, brought pursuant to the Maryland

Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-

606(a)(1)(i) (West 2014).           We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.               See Dale v. Md. Dep’t of Transp.,

No. 1:13-cv-00191-ELH (D. Md. Jan. 15, 2015).                          We dispense with

oral   argument    because       the    facts       and        legal   contentions           are

adequately    presented     in    the       materials         before      this       court   and

argument would not aid the decisional process.

                                                                                      AFFIRMED




                                             2